 

AMENDMENT #1 TO THE SECURITIES PURCHASE AGREEMENT DATED DECEMBER 6, 2018

 

THIS AMENDMENT #1 (the “Amendment”) TO THE SECURITIES PURCHASE AGREEMENT ENTERED
INTO ON December 6, 2018, is made effective as of March 20, 2019, by and between
Foothills Exploration, Inc., a Delaware corporation (the “Company”), and Crown
Bridge Partners, LLC, a New York limited liability company (the “Holder”)
(collectively the “Parties”).

 

BACKGROUND

 

A. The Company and Holder are the parties to that certain securities purchase
agreement (the “SPA”) originally entered into by the Company and Holder on
December 6, 2018, pursuant to which a convertible promissory note in the
principal amount of $136,500.00 (the “Note”) was issued by the Company to the
Holder; and

 

B. The Parties are consummating a second tranche under the Note, which has a
purchase price of $36,500.00 and a face amount of $40,018.07 (the “Second
Tranche”).

 

C. The Parties desire to amend the SPA as set forth expressly below.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1. Solely with respect to the Second Tranche, the reference to “$0.20” in
Section 1(a) of the SPA shall be replaced with “$0.50”.

 

2. This Amendment shall be deemed part of, but shall take precedence over and
supersede any provisions to the contrary contained in the SPA. Except as
specifically modified hereby, all of the provisions of the SPA, which are not in
conflict with the terms of this Amendment, shall remain in full force and
effect.

 

[Signature page to follow]

 

1

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Foothills Exploration, Inc.   Crown Bridge Partners, LLC         By: /s/ B. P.
Allaire    By:         Name: B. P. Allaire   Name:   Title: Chief Executive
Officer   Title:  

 

2

 

 

 